  Case 1:19-cr-00164-LO Document 46 Filed 08/28/19 Page 1 of 36 PageID# 425



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

                                                 )
UNITED STATES OF AMERICA                         )           Case No. 1:19-CR-164
                                                 )
               v.                                )           The Honorable Liam O’Grady
                                                 )
MICHAEL BUTLER,                                  )           Bench Trial: September 4, 2019
                                                 )
                          Defendant.             )
                                                 )

                              GOVERNMENT’S TRIAL BRIEF

       On September 4, 2019, Michael Butler will appear for a bench trial on one count of receipt

of child pornography, in violation of 18 U.S.C. § 2252(a)(2) and (b)(1), and one count of

possession of child pornography, in violation of 18 U.S.C. § 2252(a)(4)(B) and (b)(2). The

government’s investigation revealed that, among other things, the defendant downloaded child

pornography files through an online peer-to-peer network in March 2015 and possessed other child

pornography files on a Toshiba laptop from at least about February 2015 to about July 2015. This

Trial Brief provides an overview of how the United States will prove beyond a reasonable doubt

that the defendant committed these acts and addresses evidentiary issues that may arise at trial.


                                              Respectfully submitted,

                                              G. Zachary Terwilliger
                                              United States Attorney

Date: August 28, 2019                  By:           /s/
                                              William G. Clayman
                                              Special Assistant United States Attorney (LT)
                                              Carina A. Cuellar
                                              Assistant United States Attorney
      Case 1:19-cr-00164-LO Document 46 Filed 08/28/19 Page 2 of 36 PageID# 426



                                                     TABLE OF CONTENTS
BACKGROUND ............................................................................................................................ 4

FACTUAL SUMMARY OF THE GOVERNMENT’S CASE ...................................................... 5

I.        A Child Pornography Investigation Leads the Federal Bureau of Investigation to the
          Defendant’s Home .............................................................................................................. 5

II.       The Defendant Confesses to Viewing Child Pornography Online and the FBI Seizes his
          Laptops ................................................................................................................................ 5

III.      A Forensic Examination of the Defendant’s Laptops Reveals Child Pornography and the
          Defendant’s Use of the BitTorrent Peer-to-Peer Network .................................................. 6

APPLICABLE LAW ...................................................................................................................... 7

I.        Burden of Proof and Reliance on Circumstantial Evidence ............................................... 8

II.       Essential Elements of Receipt of Child Pornography ......................................................... 8

       A. Elements One, Three, and Four – The Defendant Knowingly Received a Visual
          Depiction of a Minor Engaged in Sexually Explicit Conduct ......................................... 9

       B. Element Two – The Defendant Knowingly Received Child Pornography Using Any
          Means or Facility of Interstate and Foreign Commerce ................................................ 13

       C. The Defendant Also Attempted to Receive Child Pornography .................................... 14

III.      Essential Elements of Possession of Child Pornography. ................................................. 15

       A. The Defendant Knowingly Possessed One or More Matters that Contained a Visual
          Depiction of a Minor Engaged in Sexually Explicit Conduct ....................................... 16

          1.     The Defendant Possessed the Child Pornography Files on the Toshiba Laptop ....... 16
          2.     The Defendant Knowingly Possessed the Child Pornography Files Found on the
                 Toshiba Laptop .......................................................................................................... 18

EVIDENTIARY ISSUES ............................................................................................................. 21

I.        The Defendant’s Uncharged Child Pornography Offenses Are Admissible as Intrinsic
          Evidence and Under Federal Rules of Evidence 414 and 404(b) ..................................... 21

       A. The Uncharged Child Pornography Offenses Should Be Admitted as Intrinsic Evidence
          of the Charged Conduct ................................................................................................. 21

       B. Evidence of the Defendant’s Uncharged Child Pornography Offenses Is Also
          Admissible Pursuant to Federal Rule of Evidence 414 ................................................. 23



                                                                        2
      Case 1:19-cr-00164-LO Document 46 Filed 08/28/19 Page 3 of 36 PageID# 427



          1. Rule 414’s Prerequisites for Admitting Evidence of Uncharged Acts of Child
             Molestation Are Met Here. ......................................................................................... 24
          2. The Probative Value of the Proffered Rule 414 Evidence Is Not Substantially
             Outweighed by the Danger of Unfair Prejudice ......................................................... 27
       C. The Uncharged Child Pornography Offenses Are Admissible Under Rule 404(b) to
          Show Identity, Knowledge, Opportunity, Intent, and Lack of Mistake ......................... 30

II.       The Court Can Determine that the Child Pornography Depicts Real Minors Engaged in
          Sexually Explicit Conduct ................................................................................................ 34

CONCLUSION ............................................................................................................................. 35




                                                                    3
    Case 1:19-cr-00164-LO Document 46 Filed 08/28/19 Page 4 of 36 PageID# 428



                                        BACKGROUND

       The defendant’s case is a familiar one, complicated primarily by the repeated use of anti-

forensics computer software designed to wipe evidence from various areas of the defendant’s

Toshiba laptop’s computer system. Despite the defendant’s use of this software, however, the

government’s investigation uncovered evidence establishing that, in March 2015, the defendant

searched for and downloaded child pornography online through the BitTorrent peer-to-peer

network. 1 The government’s investigation also established that, from at least about February 2015

to about July 2015, the defendant stored digital child pornography files on his laptop.

       As explained below, these facts are based primarily on the defendant’s voluntary

admissions to law enforcement during the July 2015 search of his home and a forensic examination

of the defendant’s computer devices seized during that search. The government will prove these

facts beyond a reasonable doubt over the course of a one-day trial by calling around two witnesses,

including law enforcement personnel involved in the execution of the search warrant and a digital

investigative analyst who forensically examined the defendant’s seized devices. 2




1
       The term “child pornography” will be used in this Trial Brief to refer to visual depictions
of minors engaged in sexually explicit conduct, as those terms are defined in 18 U.S.C. § 2256.
2
        The parties have discussed a number of stipulations, including stipulations to: the
defendant’s residency within the Eastern District of Virginia; the defendant’s ownership of the
devices seized from his home in July 2015; the assembly location of the defendant’s Toshiba
laptop; the chain of custody of the seized devices; and the accuracy of the forensic images of the
devices that were used for examination by the digital investigative analyst. Any agreements to
stipulations will be promptly filed with the Court.


                                                 4
     Case 1:19-cr-00164-LO Document 46 Filed 08/28/19 Page 5 of 36 PageID# 429



                 FACTUAL SUMMARY OF THE GOVERNMENT’S CASE

I.      A Child Pornography Investigation Leads the Federal Bureau of Investigation to the
        Defendant’s Home

        In February 2015, the Federal Bureau of Investigation (“FBI”) arrested the administrator a

child pornography website that operated on an anonymous online service known as The Onion

Router (or “Tor”). After the arrest, the FBI initiated a plan to locate the site’s members by briefly

assuming control of the site and deploying a computer code that would reveal the IP address of

members who accessed content on the site. One such IP address revealed through this investigation

was then traced by law enforcement to a family residence in Sterling, Virginia, which is within the

Eastern District of Virginia. On July 8, 2015, FBI Special Agent (“SA”) Peter Kaupp obtained a

warrant from the U.S. District Court for the Eastern District of Virginia to search this home for

child-pornography-related evidence.

II.     The Defendant Confesses to Viewing Child Pornography Online and the FBI Seizes
        his Laptops

        On July 9, 2015, law enforcement executed the warrant. At the time, the defendant, then

23 years old, lived in the home with his mother and father, though only the defendant and his

mother were present during the search. While law enforcement searched the premises, the

defendant agreed to speak with SA Kaupp and FBI SA Tonya Sturgill Griffith in the furnished

sitting area in the basement of the home. During the interview, the defendant told the SAs that he

had a Toshiba laptop computer for personal use and that he was the only person who used or had

access to the device. When asked if he had heard of Tor before, the defendant acknowledged that

he had and described it as “sites that . . . don’t show up with Google basically.” He told the SAs

that he downloaded Tor about a year prior to the search out of curiosity, but later elaborated that

he used Tor to look at child pornography with a specific interest in child pornography depicting




                                                 5
  Case 1:19-cr-00164-LO Document 46 Filed 08/28/19 Page 6 of 36 PageID# 430



girls. When asked what websites he visited using Tor to look at child pornography, the defendant

said that he did not know because “everything is so encrypted.” The defendant also told the SAs

that, in 2010, he used a peer-to-peer (“P2P”) network to access child pornography and was later

arrested by law enforcement for this conduct.

       At the end of the search, law enforcement seized several devices from the home, including

a Toshiba Satellite C75DB7100 laptop (serial number: ZE029171U) with a Toshiba 750 GB hard

drive (serial number: 9422T1CZT) (“the Toshiba laptop”) from the defendant’s bedroom and a

Dell Latitude E6510 laptop (service code: 21282402169) with a Seagate Momentus 7200 250 GB

hard drive (serial number: 5VG5WZP0) (“the Dell laptop”) from the basement of the home.

III.   A Forensic Examination of the Defendant’s Laptops Reveals Child Pornography
       and the Defendant’s Use of the BitTorrent Peer-to-Peer Network

       After law enforcement seized the Toshiba laptop and the Dell laptop from the defendant’s

home, the FBI transferred custody of the unaltered devices to the Child Exploitation and Obscenity

Section of the Criminal Division of the Department of Justice, where Dero Tucker, a Digital

Investigative Analyst (“DIA”) in the High Technology and Investigative Unit, forensically

examined them. On August 20, 2019, the United States filed with the Court and provided to

defense counsel notice of its intent to introduce expert testimony at trial. See Notice Under Rule

16(a)(1)(G), Dkt. 44. The United States expects to call as a witness at trial DIA Tucker, who will

testify about his forensic examination of the Toshiba laptop and the Dell laptop.         As the

government explained in its notice of intent to introduce evidence of the defendant’s prior child

pornography offenses, DIA Tucker is expected to testify regarding the defendant’s use of the Dell

laptop to receive child pornography in 2011 and 2012. See Notice of Intent to Introduce Certain

Evidence Pursuant to Federal Rule of Evidence 414, Dkt. 43. It is also anticipated that DIA

Tucker’s testimony will prove that images and videos of child pornography were stored on the



                                                6
  Case 1:19-cr-00164-LO Document 46 Filed 08/28/19 Page 7 of 36 PageID# 431



Toshiba laptop from at least February 2015 to July 2015, and that the defendant used the device to

download and attempt to download child pornography through the BitTorrent P2P file-sharing

network in March 2015.

       By way of background, P2P file sharing is a method of online communication available to

users of special P2P file-sharing programs. P2P file-sharing programs allow groups of computer

users using the same file-sharing network to connect with and download files from each other.

BitTorrent is the name of one such network. Users can connect to the BitTorrent network through

certain publicly-available programs—including one called uTorrent, for example—and use what

are known as “torrent” files to download content from other users connected to the network. A

torrent file is a small file that contains information about one or more other, different files that a

BitTorrent user may be trying to download. A torrent file does not contain the content associated

with the other file or files—that is, the images or videos that a user may be trying to download.

Rather, it only serves to provide instructions as to how to download that content from other

BitTorrent users who are sharing it. Once a BitTorrent user uses the torrent file with a program

like uTorrent, the uTorrent program will automatically download pieces of the associated content

file or files from other BitTorrent users who are sharing it to the original BitTorrent user’s

computer. For example, a BitTorrent user looking to download a movie can search the internet for

a torrent file associated with that movie, download the torrent file, and use that torrent file with a

program like uTorrent to download the movie to their computer from other BitTorrent users.

                                       APPLICABLE LAW

       The indictment charges the defendant with (1) knowingly receiving and attempting to

receive child pornography via a peer-to-peer network in or about March 2015 and (2) knowingly

possessing and attempting to possess at least one matter—namely, a Toshiba laptop—containing




                                                  7
     Case 1:19-cr-00164-LO Document 46 Filed 08/28/19 Page 8 of 36 PageID# 432



one or more different digital visual depictions of child pornography from at least in or about

February 2015 to in or about July 2015. See Indictment, Dkt. 22.

I.      Burden of Proof and Reliance on Circumstantial Evidence

        The government bears the burden of proving the defendant’s actual and attempted receipt

and possession of child pornography beyond a reasonable doubt. This standard, however, does

not require proof to an absolute certainty. As the Fourth Circuit has explained, the government

must prove its case beyond a reasonable doubt, “not ‘beyond all possible doubt.’” United States

v. Adkins, 937 F.2d 947, 950 (4th Cir. 1991). Nor does the beyond-a-reasonable-doubt standard

require the government to prove its case solely through direct evidence. The Fourth Circuit has

“observed repeatedly [that] ‘circumstantial evidence is not inherently less valuable or less

probative than direct evidence’ and may alone support a guilty verdict” in criminal cases. United

States v. Martin, 523 F.3d 281, 289 (4th Cir. 2008) (quoting United States v. Williams, 445 F.3d

724, 731 (4th Cir. 2006)). The government may also ask the Court as factfinder to use its power

of deduction and inference to draw reasonable inferences from the circumstantial evidence

presented at trial to obtain a conviction of the defendant. See United States v. Ashley, 606 F.3d

135, 140 (4th Cir. 2010) (“‘[W]hile it is important that we not permit a verdict based solely on the

piling of inference upon inference, it is also imperative that we not rend the fabric of evidence and

examine each shred in isolation.’” (quoting United States v. Johnson, 903 F.2d 1084, 1087 (7th

Cir.1990)).

II.     Essential Elements of Receipt of Child Pornography

        Count One of the indictment alleges that the defendant received child pornography in or

about March 2015. To obtain a conviction on this count, the United States must prove the

following essential elements beyond a reasonable doubt:




                                                 8
  Case 1:19-cr-00164-LO Document 46 Filed 08/28/19 Page 9 of 36 PageID# 433



       (1)     The defendant knowingly received any visual depiction;

       (2)     The defendant did so using any means or facility of interstate or foreign
               commerce;

       (3)     The production of the visual depiction involved the use of a minor engaged
               in sexually explicit conduct, and the visual depiction was of such conduct;
               and

       (4)     The defendant knew that the visual depiction involved the use of a minor
               engaging in sexually explicit conduct.

See 18 U.S.C. § 2252(a)(2); see also United States v. Cedelle, 89 F.3d 181, 185 (4th Cir. 1996).

       A.      Elements One, Three, and Four – The Defendant Knowingly Received a Visual
               Depiction of a Minor Engaged in Sexually Explicit Conduct

       While the relevant statute does not define what it means to knowingly receive child

pornography, courts generally adopt “the common-sense understanding of the term.” United

States v. Osborne, 935 F.2d 32, 34 n.2 (4th Cir. 1991) (citing United States v. Flippen, 861 F.2d

266 (4th Cir. 1988)); see also United States v. Ramos, 685 F.3d 120, 131 (2d Cir. 2012) (“The

statute does not define receipt or possession, and courts have given these terms their plain

meaning.”). The “ordinary meaning of ‘receive’ is ‘to knowingly accept’; ‘to take possession or

delivery of’; or ‘to take in through the mind or sense.’” United States v. Pruitt, 638 F.3d 763, 766

(11th Cir. 2011) (quoting Webster’s Third New International Dictionary: Unabridged 1894

(1993)). Thus, “[a] person ‘knowingly receives’ child pornography [] when he intentionally views,

acquires, or accepts child pornography on a computer from an outside source.” Id.; see also

Osborne, 935 F.2d at 34 n.2 (observing that a defendant knowingly received child pornography

videos when he “achieved the power to exercise dominion and control over them”); United States

v. Mohrbacher, 182 F.3d 1041, 1048 (9th Cir. 1999) (“An individual who downloads material

takes possession or accepts delivery of the visual image; he has therefore certainly received it.”).

And while a number of factors might establish that a defendant took the requisite steps to



                                                 9
    Case 1:19-cr-00164-LO Document 46 Filed 08/28/19 Page 10 of 36 PageID# 434



knowingly receive child pornography, none is talismanic. United States v. Winkler, 639 F.3d 692,

698 (5th Cir. 2011). Instead, the inquiry should be “highly fact specific” so as to “comport[] with

the ordinary, everyday meaning of the word ‘receive’” and “prevent[] savvy users of child

pornography from using the technologically static nature of [judicial] opinions as a basis for

engaging in precisely the behavior the anti-child pornography statutes were meant to forbid.” Id.3

To be sure, though, there is “no . . . question” that a defendant knowingly received child

pornography “where [he] actively used a computer to solicit obscene material through numerous

and repetitive searches and ultimately succeeded in obtaining the materials he sought.” United

States v. Whorley, 550 F.3d 326, 334 (4th Cir. 2008).

        The knowledge requirement here also extends to the defendant’s “knowledge of ‘the

sexually explicit nature of the materials as well as . . . the involvement of minors in the materials’

production . . ..” United States v. Miltier, 882 F.3d 81, 86 (4th Cir. 2018) (quoting United States

v. Matthews, 209 F.3d 338, 351 (4th Cir. 2000)). The United States does not, however, have to



3
        In order to grapple with the technological sophistication of many online consumers of child
exploitation material, courts have taken steps to delineate the types of forensic evidence that show
a defendant’s knowing receipt of child pornography. See, e.g., United States v. Myers, 560 F.
App’x 184, 186 (4th Cir. 2014) (per curiam) (“[A] defendant’s attempts to delete a computer’s
temporary internet files and browsing history are circumstantial evidence supporting knowing
receipt of child pornography, given that a defendant’s scrubbing of the evidence indicates some
degree of prior awareness that images viewed online would be saved to his computer.”); United
States v. Pawlak, --- F.3d ---, 2019 WL 3822142, at *9 (5th Cir. 2019) (finding evidence sufficient
to support a conviction for receipt of child pornography where thumbnail files of child
pornography were found on the defendant’s computer and he admitted to being a long-time
consumer of child pornography and a member of Playpen); United States v. Schaff, 454 F. App’x
880, 882 (11th Cir. 2012) (finding evidence sufficient to support conviction for receipt of child
pornography where defendant intentionally deleted child pornography from his computer and law
enforcement discovered thumbnail images of child pornography in user-controlled folders on the
defendant’s laptop); Pruitt, 638 F.3d at 766 (“Evidence that a person has sought out—searched
for—child pornography on the internet and has a computer containing child-pornography
images—whether in the hard drive, cache, or unallocated spaces—can count as circumstantial
evidence that a person has ‘knowingly receive[d]’ child pornography.”).



                                                 10
    Case 1:19-cr-00164-LO Document 46 Filed 08/28/19 Page 11 of 36 PageID# 435



prove “that the defendant knew the [child pornography] material was in fact illegal at the time of

receipt.” United States v. Silva, 794 F.3d 173, 182 (1st Cir. 2015) (internal citation omitted).

Rather, it only needs to prove that the defendant generally knew of “the facts that make his conduct

fit the definition of the offense[.]” Id. (citing Elonis v. United States, 135 S.Ct. 2001, 2009 (2015));

see also United States v. Wellman, 663 F.3d 224, 230–31 (4th Cir. 2011) (recognizing that, under

§ 2252, “a defendant’s knowledge of the law is not a relevant consideration”); United States v.

Knox, 32 F.3d 733, 754 (3d Cir. 1994) (“[T]o fulfill the knowledge element of § 2252, a defendant

simply must be aware of the general nature and character of the material and need not know that

the portrayals are illegal.”). 4 Given the nature of child pornography offenses, such knowledge is

often established through circumstantial evidence, including the presence and amount of child

pornography files on a defendant’s computer, the titles of the files of child pornography, the

defendant’s ability to access the child pornography, and the frequency with which the defendant

engaged in this activity. Myers, 560 F. App’x at 186–87; United States v. Freeman, 1:14-CR-322

(JCC), 2015 WL 45521, at *8–10 (E.D. Va. Jan. 2, 2015).

        To prove that the defendant here knowingly received child pornography in March 2015,

the government intends to present evidence establishing that he was the sole user of a password-

protected Toshiba laptop on which he had installed the uTorrent P2P file-sharing program under

an account associated with the username “Michael Butler.” The forensic evidence will show that

on the night of March 8, 2015, the defendant accessed a website using a username associated with

him and that very shortly after that, he accessed various other websites on which he could search


4
        The defendant in Knox argued, in part, that “although he knew the contents of the . . . tapes,
he was unaware that the videos were child pornography and believed they were legal to own.” 32
F.3d at 753. The appellate court rejected that argument and concluded: “The child pornography
laws would be eviscerated if a pedophile’s personal opinion about the legality of sexually explicit
videos was transformed into the applicable law.” Id. at 754.



                                                  11
 Case 1:19-cr-00164-LO Document 46 Filed 08/28/19 Page 12 of 36 PageID# 436



for and download torrent files. The United States anticipates that the evidence will show that the

defendant repeatedly searched these sites for torrent files using terms associated with child

pornography, including references to known series of child pornography. The forensic evidence

will also show that in this same timeframe, the defendant downloaded about 37 torrent files, many

of which have titles that are similar or identical to the torrent files he was searching for, and

accessed the uTorrent program multiple times. The forensic evidence will show that the uTorrent

program was configured to save downloaded content to the “Downloads” folder under the

“Michael” user account on the laptop, and that over a dozen thumbnail image files depicting child

pornography or the titles of child pornography torrent files that the defendant downloaded between

March 8 and 9, 2015, were recovered from this “Downloads” folder. The United States also

anticipates the forensic evidence establishing that a child pornography video was recovered from

the unallocated space of the laptop. The United States intends to show that this video file begins

by displaying the name of a torrent file that the defendant downloaded between March 8 and 9,

2015, and then shows what appears to be minor girls in various stages of undress, including at least

one shot focused on the exposed, nude vagina of what appears to be a minor girl. The United

States also intends to show that the defendant conducted similar searches for child-pornography-

related torrent files using the Toshiba laptop on March 30, 2015. The United States submits that

these proffered facts, which show that the defendant repeatedly searched for and ultimately

obtained child pornography on his laptop, are by themselves sufficient to establish that he

knowingly received child pornography in March 2015. See Whorley, 550 F.3d at 334.

       As additional evidence establishing his knowledge, the United States intends to show that

the defendant repeatedly used an application designed to scrub forensic artifacts from his Toshiba

laptop between April and July 2015, and that hundreds of accessible images and videos of child




                                                12
 Case 1:19-cr-00164-LO Document 46 Filed 08/28/19 Page 13 of 36 PageID# 437



pornography or child erotica were discovered on the device. The government also intends to show

that two child pornography video files that the defendant deleted before the search of his home

were recovered from the Recycle Bin of the laptop, and that forensic artifacts show that he viewed

at least one of the videos before deleting it. Relatedly, the government anticipates eliciting

testimony that during the July 2015 search of his home, the defendant told law enforcement that

he had been viewing child pornography online for about a year prior to the search and that he had

previously accessed child pornography using a P2P file-sharing program in 2010. The government

expects to confirm the defendant’s admitted prior child-pornography-related activity by presenting

computer forensic evidence obtained from a Dell laptop that was also seized from the defendant’s

home. The government anticipates that this evidence will show that, in 2011, the defendant used

it to search for and download torrent files with titles indicative of child pornography. The

government further anticipates that the forensic evidence from the Dell laptop will show that the

defendant used BitLord, which is another P2P file-sharing program, on the device and that, in

2012, he repeatedly accessed videos and images with explicit, child-pornography-related titles

from a folder that stored files downloaded from BitLord. The government also expects the

evidence to show that child pornography files were located in the unallocated space of this laptop.

       B.      Element Two – The Defendant Knowingly Received Child Pornography
               Using Any Means or Facility of Interstate and Foreign Commerce

       Section 2252(a)(2) requires that the defendant commit the crime using a “facility or means

of interstate . . . commerce[.]” It is well established that the transmission of images or video

content by means of the internet constitutes the use of a facility of interstate commerce. See

Miltier, 882 F.3d at 87–88 (“Courts, including this one, have repeatedly held that use of the internet

in transmission of child pornography satisfies the interstate commerce element of the offense.”);

Jeffries v. United States, No. 4:15-CR-83 (MSD), 2018 WL 4903267, at *4 (E.D. Va. Oct. 9, 2018)



                                                 13
 Case 1:19-cr-00164-LO Document 46 Filed 08/28/19 Page 14 of 36 PageID# 438



(“[E]very court to address the issue agrees with the unremarkable proposition that the Internet is a

means of interstate commerce[.]” (internal citation and quotations omitted)) (collecting cases).

       Here, the United States intends to introduce forensic evidence establishing that the

defendant used the internet to search for and download torrent files related to child pornography,

and then further used the internet to download the associated child pornography over the

BitTorrent P2P network. Accordingly, this element is satisfied for Count One.

       C.      The Defendant Also Attempted to Receive Child Pornography

       The United States further alleges in Count One that the defendant attempted to receive

child pornography in or about March 2015. To convict the defendant of attempted receipt of child

pornography, the government must prove beyond a reasonable doubt that he (1) “had culpable

intent to commit the crime and (2) . . . took a substantial step towards completion of the crime that

strongly corroborates that intent.” United States v. Engle, 676 F.3d 405, 419 (4th Cir. 2012) (citing

United States v. Neal, 78 F.3d 901, 906 (4th Cir. 1996)). A defendant takes a substantial step when

he “puts in motion events that would, from the defendant’s point of view, result in the commission

of a crime but for some intervening circumstance.” United States v. Pratt, 351 F.3d 131, 135 (4th

Cir. 2003). A “substantial act toward the commission of a crime need not be the last possible act

before its commission.” Id. Rather, “[a]n attempt comprises any substantial act in a progression

of conduct that is meant to culminate in the commission of the crime intended.” Id.

       For the charged offense, evidence of a defendant’s culpable intent to commit the crime can

include his internet search terms, the names of any child pornography files he attempted to receive,

evidence that he sought to control child pornography files in a manner that goes beyond passive

viewing, and prior child-pornography-related activity. United States v. Eychaner, 326 F. Supp. 3d

76, 86–89 (E.D. Va. 2018); see also United States v. Gartenlaub, Case No. 14-173, 2016 WL




                                                 14
 Case 1:19-cr-00164-LO Document 46 Filed 08/28/19 Page 15 of 36 PageID# 439



3607154, at *4 (C.D. Cal. June 30, 2016) (finding that jury could have inferred defendant intended

to download child pornography based on the names of the files that he partially downloaded).

Likewise, proof that a defendant took a substantial step towards the completion of the offense can

be established through evidence that he initiated the process of downloading what he knew was a

child pornography file or that he navigated to sites that would allow him to download child

pornography. See Eychaner, 326 F. Supp. 3d at 89; Gartenlaub, 2016 WL 3607154, at *4 (finding

that jury could have inferred defendant took substantial step towards receiving child pornography

by clicking on files with names indicative of child pornography).

       Here, the government anticipates presenting evidence establishing that, in March 2015, the

defendant repeatedly navigated to sites from which he could download torrent files, searched for

torrent files using terms related to child pornography, and downloaded dozens of torrent files at

the same time. The United States further expects to elicit testimony that the purpose of a torrent

file is to download the associated content using the BitTorrent P2P network. Further, and as

discussed in more detail above, the United States intends to present evidence that the defendant

admitted to accessing child pornography online and through P2P software, as well as forensic

evidence that the defendant searched for, downloaded, and viewed child pornography using the

BitTorrent P2P network in 2011 and 2012. The United States submits that these proffered facts,

taken together, leave no question that in March 2015 the defendant intended to receive child

pornography and took several substantial steps towards the completion of that offense.

III.   Essential Elements of Possession of Child Pornography.

       Count Two alleges that, between about February 2015 and about July 2015, the defendant

knowingly possessed and attempted to possess on his Toshiba laptop child pornography distinct




                                               15
    Case 1:19-cr-00164-LO Document 46 Filed 08/28/19 Page 16 of 36 PageID# 440



from the content he received in March 2015. To obtain a conviction, the United States must prove

the following essential elements beyond a reasonable doubt:

        (1)    The defendant knowingly possessed at least one matter that contained a
               visual depiction of a minor engaged in sexually explicit conduct;

        (2)    The production of the visual depiction involved the use of a minor engaged
               in sexually explicit conduct, and the visual depiction was of such conduct;

        (3)    The defendant knew that the visual depiction involved the use of a minor
               engaging in sexually explicit conduct; and

        (4)    The visual depiction had been mailed, shipped, or transported using any
               means or facility of interstate or foreign commerce, or had been shipped or
               transported in or affecting interstate or foreign commerce, or was produced
               using materials that had been mailed, shipped, or transported using any
               means or facility of interstate or foreign commerce, including by computer. 5

See 18 U.S.C. § 2252(a)(4)(B).

        A.     The Defendant Knowingly Possessed One or More Matters that Contained a
               Visual Depiction of a Minor Engaged in Sexually Explicit Conduct

               1.      The Defendant Possessed the Child Pornography Files on the Toshiba
                       Laptop

        It is axiomatic that to possess an item is to exercise control or authority over it. “The law

recognizes two kinds of possession: actual possession and constructive possession. United States

v. Penniegraft, 641 F.3d 566, 572 (4th Cir. 2011). The former is the “‘physical . . . control over


5
        Section 2252(a)(4)(B) provides for federal jurisdiction where the child pornography was
“produced using materials [that] have been mailed or . . . shipped or transported” in interstate or
foreign commerce or affecting instate or foreign commerce. Because “pornographic images [are]
‘produced’ . . . when they [are] copied to [a] . . . computer,” United States v. Caley, 355 F. App’x
760, 761 (4th Cir. 2009) (per curiam), the government can establish this element by showing that
the medium housing the child pornography was manufactured in another state or overseas, United
States v. Guagliardo, 278 F.3d 868, 870-71 & n.2 (9th Cir. 2002). Here, this can be established
through evidence that the defendant’s Toshiba laptop was manufactured outside the state of
Virginia. See United States v. Scott, No. 2:13-CR-164, 2014 WL 2808802, at *4 (E.D. Va. Jun.
20, 2014) (holding in a child pornography prosecution that “Made in China” and “Made in Korea”
inscriptions on cellphones were self-authenticating under Federal Rule of Evidence 902(7), were
not hearsay statements, and were admissible).



                                                 16
 Case 1:19-cr-00164-LO Document 46 Filed 08/28/19 Page 17 of 36 PageID# 441



property,’” id. (quoting United States v. Scott, 424 F.3d 431, 435 (4th Cir. 2005)), while the latter

exists where an individual “has ownership, dominion, or control over the contraband itself or over

the premises or vehicle in which it was concealed,’” id. at 572 (quoting United States v. Armstrong,

187 F.3d 392, 396 (4th Cir. 1999)). Numerous federal courts, including the Fourth Circuit, have

recognized that § 2252 criminalizes both the actual and constructive possession of child

pornography. See, e.g., United States v. Moreland, 665 F.3d 137, 149 (5th Cir. 2011); United

States v. Osborne, 935 F.2d 32, 34 n.2 (4th Cir. 1991).

       Actual and constructive possession of child pornography “may be proven by direct or

circumstantial evidence.” United States v. Smith, 739 F.3d 843, 846 (5th Cir. 2014). As this Court

has observed in the context of a receipt prosecution, a lack of “direct evidence that places [a]

[d]efendant at the . . . desktop downloading and viewing child pornography. . . . is not dispositive

or even required . . . .” United States v. Freeman, No. 1:14-CR-322 (JCC), 2015 WL 45521, at *9

(E.D. Va. Jan. 2, 2015). Rather, the Court as factfinder may properly consider the totality of the

circumstances surrounding the defendant’s alleged possession. United States v. Herder, 594 F.3d

352, 358 (4th Cir. 2010).

       At trial, the government will prove that the defendant possessed the child pornography

found on the Toshiba laptop seized from his bedroom. As an initial matter, the governments

expects the evidence to show that the defendant voluntarily admitted that he was the sole user of a

password-protected Toshiba laptop. The United States also expects to present forensic evidence

confirming that the Toshiba laptop on which child pornography was stored was password-

protected, and that the password provided by the defendant allowed the forensic examiner to access

the “Michael Butler” user account.       The government intends to elicit testimony that child

pornography files were discovered in multiple locations, including several accessible locations, on




                                                 17
    Case 1:19-cr-00164-LO Document 46 Filed 08/28/19 Page 18 of 36 PageID# 442



the Toshiba laptop under the “Michael” user account. Specifically, the United States intends to

present evidence about the following:

•       A child pornography video titled “3rd_grade_and_already_bating.avi” stored in a
        folder titled “boneheads23772” in the “Documents” folder of the “Michael” user
        account that depicts what appears to be a minor girl touching and exposing her
        vagina;

•       Dozens of child pornography images under the “Michael” user account in a folder
        associated with OneDrive, which is a cloud-based file storage service offered by
        Microsoft that allows users to store and sync files online, including multiple images
        that depict what appears to be an adult male engaging in oral and vaginal sex with
        a prepubescent girl;

•       Two videos of child pornography recovered from the Recycle Bin of the device.
        One video, titled “Alicia.mpg,” is approximately 14 minutes long and depicts what
        appears to be an adult male engaging in oral and anal sex with a prepubescent girl.
        The other video, titled “LO5.flv,” is approximately 27 minutes long and depicts,
        among other things, what appears to be an adult male engaging in oral sex with a
        minor girl. Forensic evidence on the laptop shows that the defendant viewed the
        video titled “LO5.flv” on about July 8, 2015, before deleting it.

The government submits that these proffered facts alone establish the requisite nexus for finding

that the defendant had possession over the files of child pornography on the Toshiba laptop.

               2.      The Defendant Knowingly Possessed the Child Pornography Files
                       Found on the Toshiba Laptop

        With respect to the knowledge element of § 2252(a)(4), the government is not required to

prove that the defendant knew that possessing child pornography was prohibited by law. The

government, instead, need only prove that the defendant believed the files he possessed were child

pornography.    See, e.g., United States v. Wellman, 663 F.3d 224, 230–31 (4th Cir. 2011)

(recognizing that, under § 2252, “a defendant’s knowledge of the law is not a relevant

consideration”); United States v. Knox, 32 F.3d 733, 754 (3d Cir. 1994) (“Therefore, to fulfill the

knowledge element of § 2252, a defendant simply must be aware of the general nature and

character of the material and need not know that the portrayals are illegal.”). Courts confronting



                                                 18
 Case 1:19-cr-00164-LO Document 46 Filed 08/28/19 Page 19 of 36 PageID# 443



the question of whether a defendant knowingly possessed child pornography generally consider at

least the following four factors:

       (1) whether the images were found on the defendant’s computer; (2) the number of
       images of child pornography that were found; (3) whether the content of the images
       was evident from their names; and (4) [the] defendant’s knowledge of[,] and ability
       to[,] access the storage area for the images.

United States v. Miller, 527 F.3d 54, 67 (3d Cir. 2008) (citing United States v. Irving, 452 F.3d

110, 122 (2d Cir. 2006); see also United States v. Romm, 455 F.3d 990, 997–1001 (9th Cir. 2006);

United States v. Payne, 341 F.3d 393, 403 (5th Cir. 2003)); United States v. Myers, 560 F. App’x

184, 187–88 (4th Cir. 2014) (per curiam) (discussing similar considerations in affirming

conviction for receipt, transportation, and possession of child pornography); Freeman, 2015 WL

45521, at *8 (applying the four-factor test set forth in Miller in a receipt prosecution). At trial, the

government will produce evidence that each of these four factors supports the conclusion that the

defendant knowingly possessed child pornography.

                       a.      Factors 1–3: Dozens of Files of Child Pornography Were Found
                               on the Defendant’s Toshiba Laptop, Including a File with a
                               Name Indicative of Child Pornography

       As for the first three factors, the government expects that the evidence will establish that

the Toshiba laptop contained dozens of files of child pornography. See, e.g., United States v.

Stanley, 533 Fed. App’x 325, 328 (4th Cir. 2013) (finding knowing receipt of child pornography

based in part on evidence that the defendant possessed hundreds of child pornography files);

Irving, 452 F.3d at 121–22 (finding defendant’s possession of 76 images of child pornography

relevant to determination of knowing receipt); Freeman, 2015 WL 45521 at *9 (similar). Further,




                                                  19
    Case 1:19-cr-00164-LO Document 46 Filed 08/28/19 Page 20 of 36 PageID# 444



the    evidence   will    show    that   at   least    one   of   the   video   files   had   a   title—

“3rd_grade_and_already_bating.avi” 6—that is indicative of child pornography. 7

                         b.      Factor 4: The Defendant Had Knowledge of and the Ability to
                                 Access the Toshiba Laptop

        With respect to the fourth and final factor, the government intends to adduce evidence at

trial that the defendant had knowledge of and the ability to access the Toshiba laptop. See e.g.,

Miller, 527 F.3d at 68 (defendant’s access to the child pornography images supported jury’s verdict

that defendant knowingly received child pornography). During the July 2015 search of his home,

the defendant admitted that he had a Toshiba laptop that he used as his personal computer, that he

was the only individual who had access to and used the laptop, and that the device was password-

protected. The defendant also voluntarily provided the password to the Toshiba laptop to law

enforcement, and the password the defendant provided was used to successfully log in to the device

under an account with the username “Michael Butler.” Further, once in the “Michael” user

account, the child pornography files were easily accessible and viewable. Indeed, at least one

video was saved in a folder titled “boneheads23772” that was located immediately within the

“Documents” folder of the account. It thus is reasonable to conclude that the defendant had

knowledge of and the ability to access the child pornography on the thumb drive.


6
      The government intends to elicit testimony that the term “bating” is an abbreviation of the
word masturbating.
7
        Other courts have concluded that possessing child pornography with file names indicative
of their content is strong evidence supporting knowledge. See, e.g., United States v. Breton, 740
F.3d 1, 14 (1st Cir. 2014) (“The presence of files with names indicative of child pornography—
even absent further proof of what, if anything, those files contained—tends to make it more
probable that [the defendant] knowingly was involved with child pornography.”); United States v.
Carani, 492 F.3d 867, 873–74 (7th Cir. 2007) (rejecting defendant’s argument that “any child
pornography videos he may have downloaded to his computer were downloaded solely through
inadvertence[,]” in part because “many files that were, or had once been, on [the defendant’s]
computer had words associated with child pornography[.]”).


                                                      20
     Case 1:19-cr-00164-LO Document 46 Filed 08/28/19 Page 21 of 36 PageID# 445



                                      EVIDENTIARY ISSUES

         The parties have discussed possible stipulations and any forthcoming agreements to

specific facts will be promptly filed with the Court. The government nevertheless anticipates that

legal issues may arise at trial. Although several of them are addressed below, the government

respectfully reserves the right to supplement its position.

I.       The Defendant’s Uncharged Child Pornography Offenses Are Admissible as Intrinsic
         Evidence and Under Federal Rules of Evidence 414 and 404(b)

         Out of an abundance of caution, the government provided notice under Rule 414 of the

Federal Rules of Evidence that it intends to admit at trial evidence that the defendant received child

pornography in 2010 and again from 2011 to 2012, and accessed child pornography on Tor in

2015. The government incorporates by reference its notice, which was filed on August 16, 2019.

This section provides additional legal argument as to why the defendant’s uncharged child

pornography violations are admissible as intrinsic evidence, or alternatively under either Federal

Rule of Evidence 414 or 404(b).

         A.     The Uncharged Child Pornography Offenses Should Be Admitted as Intrinsic
                Evidence of the Charged Conduct

         The Fourth Circuit has instructed that evidence is intrinsic, and therefore not subject to

Rule 404, if it is “an essential part of the crimes on trial, or . . . furnishes part of the context of the

crime.” United States v. Queen, 132 F.3d 991, 998 (4th Cir. 1997); cf. United States v. Basham,

561 F.3d 302, 326 (4th Cir. 2009) (internal citations omitted) (noting that “[e]vidence of uncharged

conduct is not ‘other crimes’ evidence subject to Rule 404 if the uncharged conduct ‘arose out of

the same series of transactions as the charged offense, or if [evidence of the uncharged conduct] is

necessary to complete the story of the crime on trial.’”). Here, the defendant’s uncharged child




                                                    21
 Case 1:19-cr-00164-LO Document 46 Filed 08/28/19 Page 22 of 36 PageID# 446



pornography offenses are direct evidence of the charged crimes and thus not evidence of “prior

bad acts.”

       In particular, Count One charges that the defendant knowingly received and attempted to

receive child pornography in March 2015. As noted above, this charge will be supported by

forensic evidence showing that the defendant searched for and downloaded child pornography on

at least March 8 and 9, 2015, using the BitTorrent P2P network. Count Two, on the other hand,

charges the defendant with possessing child pornography from February 2015 to July 2015.

Importantly, Count Two is not limited to any particular file or dates of download. Rather, Count

Two encompasses all images and videos contained on the defendant’s Toshiba laptop (except for

those received in or about March 2015 as referenced in Count One).

       Charging conduct broadly as the government has done is appropriate where, as here, the

defendant’s actions can “be characterized as part of a single, continuing scheme.” United States v.

Afsharjavan, 2015 WL 5638099, at *4 (E.D. Va. 2015); see United States v. Kamalu, 298 F. App’x

251, 254–55 (4th Cir. 2008) (noting that “two or more acts, each of which would constitute an

offense standing alone and which therefore could be charged as separate counts of an indictment,

may instead be charged in a single count if those acts could be characterized as part of a single,

continuing scheme.”); United States v. Berardi, 675 F.2d 894, 898 (7th Cir. 1982) (“[FRCP

7(c)(1)] necessarily contemplates that two or more acts, each one of which would constitute an

offense standing alone, may be joined in a single count without offending the rule against duplicity.

The line between multiple offenses and multiple means to the commission of a single continuing

offense is often a difficult one to draw. The decision is left, at least initially, to the discretion of

the prosecution.”).




                                                  22
 Case 1:19-cr-00164-LO Document 46 Filed 08/28/19 Page 23 of 36 PageID# 447



        At trial, the government expects to show that the defendant repeatedly sought out child

pornography on the internet and stored child pornography on his Toshiba laptop, but also that he

was a sophisticated consumer of child pornography who routinely deleted the illegal content from

his laptop and used computer programs designed to cover his tracks. The defendant’s uncharged

child pornography offenses are therefore direct evidence that his receipt and possession of child

pornography in 2015, as well as his efforts to conceal his consumption of child pornography on

his Toshiba laptop, were knowing and the result of his own intentional actions. Thus, while some

of the uncharged offenses predate the conduct relevant to the criminal charges, they nevertheless

provide context that is “intrinsic to the story of the crime” and should be admitted as such. United

States v. Cooper, 482 F.3d 658, 663 (4th Cir. 2007).

        B.      Evidence of the Defendant’s Uncharged Child Pornography Offenses Is Also
                Admissible Pursuant to Federal Rule of Evidence 414

        Enacted as part of the Violent Crime Control and Law Enforcement Act of 1994, Federal

Rule of Evidence 414 governs the admission of evidence of similar crimes in child sex offense

cases. Rule 414(a) provides, in pertinent part, that “[i]n a criminal case in which the defendant is

accused of an offense of child molestation, evidence of the defendant’s commission of another

offense or offenses of child molestation is admissible, and may be considered for its bearing on

any matter to which it is relevant.” Rule 414 broadly defines the term “child molestation” to

encompass not only physical contact between an adult and a child that constitutes a crime under

state or federal law, but also conduct that constitutes the federal crimes of distribution, receipt, and

possession of child pornography. See Fed. R. Evid. 414(d)(2)(B) (defining “child molestation” as

a state or federal crime “involving . . . any conduct prohibited by 18 U.S.C. chapter 110”). The

upshot of Rule 414 is that evidence of a defendant’s prior acts of child molestation is presumptively

admissible to establish the defendant’s propensity to commit the charged child sex offense. Rule



                                                  23
 Case 1:19-cr-00164-LO Document 46 Filed 08/28/19 Page 24 of 36 PageID# 448



414 thus stands in contrast to Federal Rule of Evidence 404(b). Although ordinarily “evidence of

past crimes may not be used ‘to prove the character of a person in order to show action in

conformity therewith,’” United States v. Kelly, 510 F.3d 433, 436 (4th Cir. 2007), Rule 414

expressly permits the admission of such propensity evidence.

        In addition to the plain text of Rule 414, its legislative history shows that Congress intended

Rule 414 to be an exception to the ordinary exclusion on propensity evidence. See, e.g., United

States v. Mercer, 653 F. App’x 622, 630 (10th Cir. 2016) (citing 140 Cong. Rec. H8991-92 (1994)

(“[The Rule] is critical to the protection of the public . . . [a]nd is is justified by the distinctive

characteristics of the cases to which it applies. In child molestation cases, for example, a history

of similar acts tends to be exceptionally probative because it shows an unusual disposition of the

defendant—a sexual or sado-sexual interest in children—that simply does not exist in ordinary

people.”)). Rule 414, in other words, reflects Congress’s judgment that evidence of prior acts of

child molestation are “‘typically relevant and probative’” in child sex offense cases. Kelly, 510

F.3d at 436. (quoting 140 Cong. Rec. S12990 (daily ed. Sept. 20, 1994) (statement of Sen. Dole))).

                1.      Rule 414’s Prerequisites for Admitting Evidence of Uncharged Acts of
                        Child Molestation Are Met Here.

        In order to introduce at trial evidence that the defendant possessed child pornography on

prior occasions, the government must make three showings. First, the government must establish

that the defendant is accused of a child molestation offense. Second, the government must show

that the evidence to be admitted concerns other acts of child molestation committed by the

defendant. And, third, that the evidence of the defendant’s other acts of child molestation is

relevant to a matter at trial.   Each of these prongs is met here.

        First, the indictment charges the defendant with receipt of child pornography, in violation

of 18 U.S.C. § 2252(a)(2) and (b)(1), and possession of child pornography, in violation of 18


                                                  24
    Case 1:19-cr-00164-LO Document 46 Filed 08/28/19 Page 25 of 36 PageID# 449



U.S.C. § 2252(a)(4)(B) and (b)(2). Because these offenses are federal crimes set forth in Chapter

110 of Title 18 of the U.S. Code, they qualify as a “child molestation” offenses for purposes of

Rule 414. See Fed. R. Evid. 414(d)(2)(B).

        Second, the proffered Rule 414 evidence qualifies as a “child molestation” offense as that

term is defined in the rule. The government intends to admit at trial evidence that the defendant

received child pornography in 2010 based on his own statements, that he used uTorrent and

BitLord to download and view child pornography in 2011 and 2012, and that he accessed child

pornography on Tor in 2015. Such conduct constitutes crimes under Chapter 110 of Title 18 of

the U.S. Code and therefore prior acts of “child molestation” under Rule 414. 8



8
        The fact that the defendant was not federally convicted of this conduct is not an impediment
to the introduction of this evidence under Rule 414. As numerous courts have recognized, Rule
414 permits the admission of relevant, uncharged sexual offenses. See, e.g., United States v. Lewis,
No. 07-3143, 2009 WL 377302, at *2 (D.C. Cir. Jan. 23, 2009) (defendant’s uncharged possession
of child pornography admissible under Rule 414 in prosecution for attempted coercion and
enticement of a minor); United States v. Seymour, 468 F.3d 378, 384–86 (6th Cir. 2006)
(defendant’s prior, uncharged sexual assaults of adult females admissible under Rule 414 in case
charging child molestation offenses); United States v. Norris, 428 F.3d 907, 913–14 (9th Cir. 2005)
(defendant’s uncharged molestation of victim’s sister admissible under Rule 414). Moreover,
permitting the introduction of uncharged conduct pursuant to Rule 414 accords with the Rule’s
legislative history. See 140 Cong. Rec. H8992 (1994) (Statements by Rep. Molinari and Senator
Dole) (“Evidence of offenses for which the defendant has not previously been prosecuted or
convicted will be admissible . . . .”); see also United States v. Guidry, 456 F.3d 493, 502–03 (5th
Cir. 2006) (“Because sexual assault allegations are often reduced to a swearing match, Congress
aimed to assist the fact finder’s assessment of credibility through allowing evidence of the
defendant’s extrinsic sexual misconduct as character or propensity evidence.”); Johnson v. Elk
Lake School Dist., 283 F.3d 138, 151 (3d Cir. 2002) (“Congress intended to allow admission not
only of prior convictions of sexual offenses, but also of uncharged conduct”); United States v.
Mann, 193 F.3d 1172, 1173 (10th Cir. 1999) (“[C]ourts are to ‘liberally’ admit evidence of prior
uncharged sex offense . . . .”).

        Relatedly, the Court is not required to make a preliminary finding that the defendant
actually committed the uncharged offenses supported by the proffered Rule 414 evidence. The
question of the defendant’s commission of the conduct is one of conditional relevance under Rule
of Evidence 104(b), not a preliminary question of admissibility under Rule 104(a). See Norris,
428 F.3d at 914 (finding that Rule 104(b) governs the admissibility of Rule 414 evidence in light
of the holding in Huddleston v. United States, 485 U.S. 681, 689 (1988), that Rule 104(b) controls


                                                25
 Case 1:19-cr-00164-LO Document 46 Filed 08/28/19 Page 26 of 36 PageID# 450



       Third, the proffered evidence of other child molestation offenses is relevant to the charged

conduct. Evidence is relevant “if (a) it has any tendency to make a fact more or less probable than

it would be without the evidence; and (b) the fact is of consequence in determining the action.”

Fed. R. Evid. 401. Here, the defendant’s uncharged offenses—and the specific facts surrounding

such conduct—is relevant to the charged offenses in two regards. As an initial matter, these other

acts reflect the defendant’s longstanding sexual interest in children and the defendant’s propensity

to view child pornography. And, as a result, both of these facts make it more probable that the

defendant knowingly possessed and received the child pornography that law enforcement found

on his Toshiba laptop in 2015. Indeed, such other conduct helps explain why the defendant knew

to use computer software to remove forensic artifacts from his Toshiba laptop and cover his tracks.

       In addition, because the facts surrounding the instant offense and the proffered Rule 414

conduct are nearly identical, the proffered evidence is “exceptionally probative and will certainly

shed some light on the credibility of the charge and any denial by the defense.” 140 Cong. Rec.

S12990 (statement of Sen. Dole) (1994). Indeed, the defendant admitted that, in 2010, he was

arrested after he viewed child pornography using a P2P network. Similarly, the evidence presented

at trial will demonstrate with specificity the similarities between the defendant’s instant offenses,

which involved downloading child pornography over the BitTorrent P2P network, and his 2011 to

2012 conduct, which also involved downloading and viewing child pornography over the

BitTorrent P2P network. Such similarities between the current and uncharged conduct give rise




the admission of Rule 404(b) evidence); Johnson, 283 F.3d at 152 (same); United States v.
Reynolds, No. 3:11-CR-42, 2012 WL 12895042, at *3 (S.D. Iowa Mar. 15, 2012) (same). As a
result, the Court needs only to “examine[] all the evidence in the case and decide[] whether the
jury [or, here, the Court as factfinder] could reasonably find the conditional[—i.e., whether the
[d]efendant committed the proffered prior acts—] by a preponderance of the evidence.” Johnson,
283 F.3d at 152.


                                                 26
 Case 1:19-cr-00164-LO Document 46 Filed 08/28/19 Page 27 of 36 PageID# 451



to a presumption of admissibility. See Johnson, 84 F.3d at 155 (“Where the government can show

a past offense with specificity and the act is sufficiently similar to the act with which the defendant

is charged, there is a presumption in favor of admissibility.”).

               2.      The Probative Value of the Proffered Rule 414 Evidence Is Not
                       Substantially Outweighed by the Danger of Unfair Prejudice

       Although Rule 414 supersedes Rule 404’s general prohibition of evidence of character or

propensity, it does not supplant other general standards under the rules of evidence. Evidence

admitted under Rule 414 therefore “remains subject to the balancing test imposed by Rule 403.”

United States v. Mason, 532 F. App’x 432, 437 (4th Cir. 2013). As a result, even if proffered

evidence satisfies all of the elements for admission under Rule 414, the evidence may still “be

excluded if its probative value is substantially outweighed by the danger of unfair prejudice to the

defendant.” Id. (internal quotations and citations omitted).

       Yet, as several courts have recognized, Rule 414 necessarily alters the typical operation of

Rule 403. “[N]early all evidence admissible under Rule 414 will be highly prejudicial.” United

States v. Sanchez, 440 F. App’x 436, 439 (6th Cir. 2011). Congress nonetheless made the

legislative determination that propensity evidence is critical evidence that ordinarily should be

admitted in child sex offense cases. See 140 Cong. Rec. H8991-92 (“The presumption is in favor

of admission. The underlying legislative judgment is that the evidence admissible pursuant to

[Rule 414] is typically relevant and probative, and that its probative value is normally not

outweighed by any risk of prejudice or other adverse effects.). Courts thus are reluctant to apply

Rule 403 stringently to Rule 414 evidence. See Sanchez, 440 F. App’x at 439 (warning that Rule

403 should not be used to “gut[]” Rule 414); United States v. Meacham, 115 F.3d 1488, 1492 (10th

Cir. 1997) (“Rule 403 balancing is still applicable . . . but clearly under Rule 414 the courts are to

‘liberally’ admit evidence of prior uncharged sex offenses”).


                                                  27
 Case 1:19-cr-00164-LO Document 46 Filed 08/28/19 Page 28 of 36 PageID# 452



          In the Fourth Circuit, courts are to engage in a specialized Rule 403 analysis of Rule 414

evidence. They are to apply Rule 403’s balancing test by considering at least the following five

factors: “(i) the similarity between the previous offense and the charged crime, (ii) the temporal

proximity between the two crimes, (iii) the frequency of the prior acts, (iv) the presence or absence

of any intervening acts, and (v) the reliability of the evidence of the past offense.” Kelly, 510 F.4d

at 437.     Here, the Kelly factors overwhelmingly support admitting evidence related to the

defendant’s uncharged child-pornography-related activity found not to be intrinsic to the charged

conduct.

          First, the evidence of the defendant’s uncharged conduct demonstrates an interest in and

method of consuming child pornography that is extremely similar to the government’s theory of

the defendant’s 2015 conduct. Indeed, both the prior conduct and the conduct that led to the

defendant’s current charges involve his use of P2P programs to access child pornography. Thus,

“the similarity between the previous offense and the charged crime,” Kelly, 510 F.3d at 437,

weighs heavily in favor of admission, see United States v. Rice, 347 F. App’x 904, 906 (4th Cir.

2009) (holding that prior acts evidence was similar enough for admission in child pornography

trial where prior acts involved “showing [a victim] child pornography, as well as taking pictures

of [the victim’s] genitalia”); United States v. Majeroni, 784 F.3d 72, 75–77 (1st Cir. 2015) (“The

fact that the prior conduct was similar to the charged conduct enhanced its presumed

probativeness.”) (collecting cases admitting evidence under Rule 414).

          Second, to the extent the defendant’s uncharged child-pornography-related activity can be

separated from the charged conduct, “the temporal proximity between the . . . crimes” is very

small. Kelly, 510 F.3d at 437. The roughly three year gap between the defendant’s charged

conduct and his 2011 to 2012 conduct seems particularly narrow when compared to other cases in




                                                  28
 Case 1:19-cr-00164-LO Document 46 Filed 08/28/19 Page 29 of 36 PageID# 453



which the Fourth Circuit has affirmed admitting Rule 414 evidence that occurred decades before

the charged crimes. See United States v. Mason, 532 F. App’x 432, 434 (4th Cir. 2013) (admitting

decades-old evidence of molestation in child pornography trial); Kelly, 510 F.3d at 437 (finding a

twenty-two year intervening period did not render the prior acts inadmissible); United States v.

Emmert, 825 F.3d 906, 909 (8th Cir. 2016) (finding a twenty year intervening period to be

acceptable); United States v. Carino, 368 F. App’x 929, 929 (11th Cir. 2010) (admitting, in child

pornography trial, decades-old evidence that the defendant molested his younger sister when he

was sixteen); United States v. Eiker, 2:17-CR-72 (MSD) 2017 WL 6459510, at *1–6 (noting that

“the intervening period between alleged prior acts and the instant charges—somewhere between

eleven and twenty-one years—does not render the prior acts inadmissible”).

       Third and fourth, “the frequency of the prior acts,” and “the presence or absence of any

intervening acts” cut in favor of admission. As noted, the defendant’s efforts to obtain and view

child pornography discussed in the Notice under Rule 414 occurred in some instances just a few

years before the crimes charged, and there is no evidence of intervening acts that would render this

evidence less probative or reliable.

       Finally, the evidence of the defendant’s prior child-pornography-related activity is

extremely reliable. The defendant himself admitted to engaging in the 2010 and 2015 conduct

and, as explained above and in the government’s Notice of Intent to Introduce Certain Evidence

Pursuant to Federal Rule of Evidence 414, see Dkt. 43, the forensic examination of the Dell laptop

seized from the defendant’s home uncovered compelling evidence that the defendant used the

device to search for, download, and view child pornography. The reliability of the proffered

evidence thus weighs in favor of its admission.




                                                  29
 Case 1:19-cr-00164-LO Document 46 Filed 08/28/19 Page 30 of 36 PageID# 454



       As the cases cited above demonstrate, courts typically find that the 403-balancing test

favors admissibility of Rule 414 evidence, even if the Rule 414 evidence is decades-old. See, e.g.,

Rice, 347 F. App’x at 906 (admitting in child pornography trial testimony of live victim regarding

decades-old abuse involving distribution and production of child pornography). This trend is not

surprising since “‘Rule 414 reflects Congress’s view that,’” when it comes to sexual

offenses, “‘propensity evidence is typically relevant and probative.’” United States v. Haney, 693

F. App’x 213, 214 (4th Cir. 2017) (quoting Kelly, 510 F.3d at 437). While all Rule 414 evidence

carries some inherent prejudice, courts have repeatedly held that it is the type of prejudice

contemplated by Congress and thus should not be considered unfair prejudice under Rule 403. See

Rice, 347 F. App’x at 906 (noting that “past ‘sexual abuse [evidence] was certainly prejudicial to

Rice’s defense, it was not unfairly prejudicial.’ Instead, ‘it was prejudicial for the same reason it

is probative’ it tends to prove that Rice has a deviant sexual attraction towards children” (quoting

Kelly, 510 F.3d at 438) (emphasis in original)). Moreover, where, as here, the Rule 414 evidence

is similar to the crimes charged, courts have found that the evidence adds little marginal prejudice.

See Eiker, 2017 WL 6459510, at *3 (noting that “while the prior acts here are clearly disturbing,

they do not have a strong danger of causing unfair prejudice because they concern similar types of

sexual exploitation to those for which Defendant has been charged”).

       C.      The Uncharged Child Pornography Offenses Are Admissible Under Rule
               404(b) to Show Identity, Knowledge, Opportunity, Intent, and Lack of Mistake

       Even if this evidence was not intrinsic to the government’s charges, and even if Rule 414

did not apply, the defendant’s uncharged child pornography offenses, and all of the child

pornography found on the defendant’s devices, are nevertheless admissible under Rule 404(b) as

“relevant to an issue other than character, such as identity or motive.” United States v. Blauvelt,

638 F.3d 281, 292 (4th Cir. 2011). Rule 404(b)’s prohibition on the introduction of “[e]vidence



                                                 30
 Case 1:19-cr-00164-LO Document 46 Filed 08/28/19 Page 31 of 36 PageID# 455



of a crime, wrong, or other act” applies only where the purpose of such evidence is “to prove a

person’s character in order to show that on a particular occasion the person acted in accordance

with the character.” For Rule 404(b) to apply, the other acts evidence must be “extrinsic to the

[conduct] charged.” United States v. Basham, 561 F.3d 302, 326 (4th Cir. 2009) (internal

quotations and citation omitted). That is, prior bad acts “intrinsic to the alleged crime do not fall

under Rule 404(b)’s limitations on admissible evidence.” Id. (internal quotation and citation

omitted). Rule 404(b) thus has no application to evidence of uncharged conduct that “arose out of

the same series of transactions as the charged offense,” “is necessary to complete the story of the

crime on trial,” or “is necessary to provide context relevant to the criminal charges.” Id. (internal

quotations and citation omitted). Likewise, Rule 404(b)’s limitations do not apply to evidence of

uncharged conduct that is “inextricably intertwined,” “part of a single criminal episode,” or “were

necessary preliminaries to the crime charged.” United States v. Chin, 83 F.3d 83, 88 (4th Cir.

1996).

         Even if other acts evidence is “extrinsic” to the crime charged, such evidence may still be

admitted consistent with Rule 404(b). As the Fourth Court has observed, Rule 404(b) is “an

inclusive rule, admitting all evidence of other crimes or acts except that which tends to prove only

criminal disposition.” Basham, 561 F.3d at 326 (internal quotations and citation omitted). So long

as the proffered bad acts are relevant to an issue other than the defendant’s character—such as

“‘proof of motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of

mistake or accident,’” Basham, 561 F.3d at 326 (quoting Fed. R. Evid. 404(b))—and the threshold

requirements of Rule 404(b) are met, then evidence of the other bad acts is admissible. Morgan,

846 F.2d at 944.




                                                 31
 Case 1:19-cr-00164-LO Document 46 Filed 08/28/19 Page 32 of 36 PageID# 456



       The Fourth Circuit has developed a four-pronged test to protect against the dangers Rule

404(b) is intended to address. See United States v. Johnson, 617 F.3d 286, 296–97 (4th Cir. 2010).

Evidence of prior bad acts becomes admissible under Rule 404(b) and Rule 403 if it meets the

following criteria:

       (1) The evidence must be relevant to an issue, such as an element of an offense, and
       must not be offered to establish the general character of the defendant. In this
       regard, the more similar the prior act is (in terms of physical similarity or mental
       state) to the act being proved, the more relevant it becomes. (2) The act must be
       necessary in the sense that it is probative of an essential claim or an element of the
       offense. (3) The evidence must be reliable. And (4) the evidence’s probative value
       must not be substantially outweighed by confusion or unfair prejudice in the sense
       that it tends to subordinate reason to emotion in the factfinding process.

Id. (quoting United States v. Queen, 132 F.3d 991, 997 (4th Cir. 1997)). The threshold for

relevancy and necessity are not high. Relevancy requires only that the evidence be “worth

consideration by the jury” or have a “plus value” to be admissible. Queen, 132 F.3d at 998. As

for necessity, prior acts evidence is considered necessary where, “considered in the light of other

evidence available to the government, it is an essential part of the crimes on trial, or it furnishes

part of the context of the crime.” Id. (internal quotations and citation omitted). Where intent is at

issue and the Rule 404(b) evidence is important to the proof of intent, the evidence may be

considered necessary. Id.

       Any and all extrinsic evidence of prior, uncharged child pornography offenses and the child

pornography found on the defendant’s devices are highly relevant to the charged conduct because

they show motive (that the defendant had an intense desire to receive and possess child

pornography), and hence identity (that it was likely the defendant and not anyone else who

downloaded the child pornography onto the defendant’s computer).              See United States v.

Sebolt, 460 F.3d 910, 917 (7th Cir. 2006) (“Prior instances of sexual misconduct with a child

victim may establish a defendant’s sexual interest in children and thereby serve as evidence of the



                                                 32
 Case 1:19-cr-00164-LO Document 46 Filed 08/28/19 Page 33 of 36 PageID# 457



defendant’s motive to commit a charged offense involving the sexual exploitation of children.”);

Eiker, 2017 WL 6459510, at *3 (“Defendant’s prior acts demonstrate an interest in prepubescent

girls, and the images described as forming the basis for Counts 1–3 show victims engaged in sexual

conduct similar to that of the prior acts.”).

        Motive to download child pornography is especially relevant because such a desire does

not exist in the overwhelming majority of the population. See United States v. Hawpetoss, 478

F.3d 820, 824 (7th Cir. 2007) (“In child molestation cases, for example, a history of similar acts

tends to be exceptionally probative because it shows an unusual disposition of the defendant ...

that simply does not exist in ordinary people.”).    The likelihood that someone sharing the

defendant’s sexual interest in child exploitation material may have had repeated, unsupervised

access to the defendant’s computer is vanishingly small. Therefore, any extrinsic evidence of

uncharged child pornography offenses, and any child pornography, combined with other evidence

the government intends to offer at trial, will show that the defendant was the only person with the

motive and opportunity to commit the charged crimes. See United States v. Siegel, 536 F.3d 306,

317–18 (4th Cir.2008) (admitting evidence of past crimes to show motive for murder).

        Evidence of the uncharged child pornography offenses, and all of the found child

pornography, are also highly relevant to show that the defendant received and possessed the

charged child pornography knowingly and not by mistake. “A not-guilty plea puts one’s intent at

issue and thereby makes relevant evidence of similar prior crimes when that evidence proves

criminal intent.” United States v. Sanchez, 118 F.3d 192, 196 (4th Cir. 1997). Thus, even outside

the child pornography context, courts routinely admit similar prior bad acts to show that the

charged conduct was committed intentionally. See, e.g., id. at 195–96 (evidence of prior drug

dealing admissible to show defendant was an “intentional, rather than unwitting, participant in the




                                                33
  Case 1:19-cr-00164-LO Document 46 Filed 08/28/19 Page 34 of 36 PageID# 458



conspiracy”); United States v. Ford, 88 F.3d 1350, 1362 (4th Cir. 1996) (prior drug arrest

admissible to show intent to distribute narcotics); United States v. Tanner, 61 F.3d 231, 237 (4th

Cir. 1995) (same); United States v. Aguilar-Aranceta, 58 F.3d 796, 799 (1st Cir. 1995) (“Where

the evidence is susceptible to the explanation that the acts alleged to constitute the crime were

innocently performed and the crucial issues of intent and knowledge are keenly disputed, . . . the

government [may] introduce evidence of prior or similar offenses . . . .”). Just as a defendant’s

prior drug possession or sale is relevant to show that his possession of the charged narcotics was

likely no accident, so too is prior evidence of a defendant’s intentional receipt, attempts to receive,

and possession of child pornography. See United States v. Knope, 655 F.3d 647, 657 (7th Cir.

2011) (holding that the defendant’s “expressed interest in having sex with minors in the past” and

his attempt “to meet with at least one minor for this purpose . . . was relevant to establishing

Knope’s knowledge, intent, and lack of mistake”); United States v. Miller, 688 F.3d 322, 329–30

(7th Cir. 2012) (“This evidence was probative of Miller’s intent to view images of naked children

and that his doing so was no mistake.”).

II.    The Court Can Determine that the Child Pornography Depicts Real Minors Engaged
       in Sexually Explicit Conduct

      Notwithstanding any related evidence the government may introduce at trial, the Court is

capable of determining on its own that the proffered images of child pornography depict real

victims under the age of 18. “Although the Fourth Circuit has yet to rule upon the issue, other

circuits have concluded that images themselves may be sufficient evidence for a jury to conclude

that real children are depicted.” United States v. Doyle, 621 F. Supp. 2d 337, 340 (W.D. Va. 2009)

(citing United States v. Salcido, 506 F.3d 729, 733–34 (9th Cir. 2007); United States v. Rodriguez–

Pacheco, 475 F.3d 434, 437 (1st Cir. 2007); United States v. Irving, 452 F.3d 110, 121–22 (2d Cir.

2006); United States v. Farrelly, 389 F.3d 649, 654 & n.4 (6th Cir. 2004), abrogated on other



                                                  34
 Case 1:19-cr-00164-LO Document 46 Filed 08/28/19 Page 35 of 36 PageID# 459



grounds by United States v. Williams, 411 F.3d 675, 678 n.1 (6th Cir. 2005); United States v.

Slanina, 359 F.3d 356, 357 (5th Cir. 2004); United States v. Kimler, 335 F.3d 1132, 1142 (10th

Cir. 2003); United States v. Deaton, 328 F.3d 454, 455 (8th Cir. 2003). The factfinder, in other

words, can determine for itself whether a child is real and under the age of 18. Not requiring the

government to call a witness to establish this fact is particularly appropriate where, as here, the

images unambiguously depict children under the age of 18.

                                         CONCLUSION

       For the forgoing reasons, the government respectfully submits that, upon the conclusion of

this trial, it will have proven the defendant’s guilt on all counts beyond a reasonable doubt.


                                              Respectfully submitted,


                                              G. Zachary Terwilliger
                                              United States Attorney


Date: August 28, 2019                   By:          /s/
                                              William G. Clayman
                                              Special Assistant United States Attorney (LT)
                                              Carina A. Cuellar
                                              Assistant United States Attorney
                                              United States Attorney’s Office
                                              2100 Jamieson Ave.
                                              Alexandria, Virginia 22314-5794
                                              Phone: 703-299-3700
                                              Fax: 703-299-3981
                                              Email: william.g.clayman@usdoj.gov
                                              Email: carina.cuellar@usdoj.gov




                                                 35
 Case 1:19-cr-00164-LO Document 46 Filed 08/28/19 Page 36 of 36 PageID# 460



                                 CERTIFICATE OF SERVICE

       I hereby certify that on this day, I electronically filed the foregoing with the Clerk of Court

using the CM/ECF system, which will then send a notification of such filing (NEF) to counsel of

record for the defense.




                                      By:            /s/
                                              William G. Clayman
                                              Special Assistant United States Attorney (LT)
                                              United States Attorney’s Office
                                              2100 Jamieson Ave.
                                              Alexandria, Virginia 22314-5794
                                              Phone: 703-299-3700
                                              Fax: 703-299-3981
                                              Email: william.g.clayman@usdoj.gov




                                                 36
